NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

MARVIN C. GILL,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D17-1728
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 21, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pasco County; Susan G. Barthle,
Judge.

Marvin C. Gill, pro se.


PER CURIAM.

              Affirmed. See Gill v. State, 206 So. 3d 43 (Fla. 2d DCA 2015) (table

decision); Campbell v. State, 884 So. 2d 190 (Fla. 2d DCA 2004); State v. Johnson, 651
So. 2d 145 (Fla. 2d DCA 1995); Gary v. State, 5 So. 3d 713 (Fla. 1st DCA 2009); Jones

v. State, 907 So. 2d 1256 (Fla. 5th DCA 2005).



LaROSE, C.J., and CASANUEVA and CRENSHAW, JJ., Concur.